IN THE COURT OF APPEALS OF IOWA

                                   No. 22-0218
                               Filed April 13, 2022


IN THE INTEREST OF A.M.,
Minor Child,

C.F., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Story County, Stephen A. Owen,

District Associate Judge.



       A mother appeals the termination of her parental rights to a child.

AFFIRMED.



       Brian T. Bappe of Bappe Law Office, Nevada, for appellant mother.

       Thomas J. Miller, Attorney General, and Toby J. Gordon, Assistant Attorney

General, for appellee State.

       Andrew Meyer of Newbrough Law Firm, LLP, Ames, attorney and guardian

ad litem for minor child.



       Considered by Bower, C.J., and Vaitheswaran and Chicchelly, JJ.
                                         2


VAITHESWARAN, Judge.

      A mother appeals the termination of her parental rights to a child, born in

2020. She contends (1) the department of human services failed to make

reasonable efforts toward reunification; (2) termination was not in the child’s best

interests; and (3) she should have been afforded an exception to termination based

on her bond with the child.

      Shortly after his birth, the child “suffered severe head and lung injuries at

the hands of his father.”1 A.M., 2021 WL 5106043, at *1. The district court ordered

the child removed from parental care. The parents stipulated to his adjudication

as a child in need of assistance. The court later afforded the mother a six-month

extension to facilitate reunification. In time, the court ordered termination of her

parental rights. The child remained out of the mother’s care from the time of

removal through the termination hearing thirteen months later.

      The mother does not challenge the ground for termination cited by the

district court. See Iowa Code § 232.116(1)(h) (2021) (requiring proof of several

elements, including proof the child cannot be returned to parental custody). But

her challenge to the department’s reasonable-efforts obligation is effectively a

challenge to that ground. See In re C.B., 611 N.W.2d 489, 492–93 (Iowa 2000)

(noting certain specified grounds for termination “contain a common element which

implicates the reasonable effort requirement” and stating, “The State must show



1 The father’s parental rights were terminated before the mother’s. He appealed,
and this court affirmed the termination. In re A.M., No. 21-1225, 2021 WL
5106043, at *5 (Iowa Ct. App. Nov. 3, 2021). An earlier opinion addressed service
of process on the father. See In re A.M., No. 21-0772, 2021 WL 3660866, at *1
(Iowa Ct. App. Aug. 18, 2021).
                                          3


reasonable efforts as a part of its ultimate proof the child cannot be safely returned

to the care of a parent.”).2 We will consider the mother’s reasonable-efforts

argument in that context.

       The mother appears to argue that she was entitled to more visits with the

child. At the same time, she testified there were no services the department should

have offered that it did not. In any event, the mother failed to fully participate in

the visits she was given.      The department case manager testified she was

scheduled for eighteen visits between the previous hearing and the termination

hearing and she only attended “one or two.” In light of her minimal participation in

scheduled visits, we conclude the department did not violate its reasonable-efforts

mandate by failing to increase the number of visits. We further conclude the State

proved that the child could not be returned to her custody as required by section

232.116(1)(h).

       Termination must be in the child’s best interests.          See Iowa Code

§ 232.116(2). The mother argues termination was not in the child’s best interests

because “she had routine contact with the child and she was an active participant

in visitation services.” The number of missed visits undercuts that assertion. The

mother also contends the child’s father was the parent who was responsible for

the abuse. True. But the department reported that she “continue[d] to support [the

child]’s abuser” and had not “gained insight into how continuing a relationship with

[the child’s] abuser put [the child] in harm’s way.” In the department words, the

mother “minimize[d] the abuse [the child] endured.”


2The lettering of those grounds was modified following the court’s opinion in that
case.
                                          4


       The mother conceded she “sided with” the father when the department tried

to “blame” him, even though the child “ended up in the hospital near dead.” Her

belated recognition that there was “no excuse for” that is less persuasive than the

department’s assessment of her caretaking abilities. The agency reported that she

could not “be relied upon to meet all of [the child’s] daily needs and assure [the

child’s] medical needs” were “met on a consistent basis.” The case manager

testified, the child would “likely always have these needs” and, given the mother’s

“lack of engagement . . . throughout the case,” reunification would place him “at

significant risk of harm.”

       Six additional months of services would not have alleviated the concerns,

as the mother urges.         The mother received a six-month extension, and her

participation in services during that period waned rather than improved. On our de

novo review, we conclude termination was in the child’s best interests.

       We are left with the question of whether an exception to termination was

warranted based on the parent-child bond. See id. § 232.116(3)(c). The child was

removed from parental care less than three weeks after his birth. The department

reported that while the mother was “able to be attentive and affectionate towards”

the child during supervised visits, she appeared “to have more of a sibling

attachment . . . than a parent-child bond.” Given the child’s serious medical needs

and the mother’s disengagement from services designed to attune her to those

needs, we conclude the exception to termination was appropriately not invoked.

       We affirm the termination of the mother’s parental rights to the child.

       AFFIRMED.